DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, the claim is reprinted below:
1. A method implemented by one or more processors of a server, the method comprising: 

receiving, at the server and from a speech-enabled device, a request to pair the speech- enabled device with a display device, the request comprising an identifier associated with the speech-enabled device; 

determining, at the server, a plurality of devices based upon the request, wherein the plurality of devices includes at least the display device; 

transmitting, by the server and to each of the plurality of devices, data associated with the identifier; 

receiving, at the server and from the display device, additional data indicating that the display device is connected to the same local area network to which the speech-enabled device is connected to; and 

storing, by the server, further additional data associating the speech-enabled device with the display device based upon the additional data indicating that the display device is connected to a local area network associated with the identifier.

The claim is allowable as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442